Citation Nr: 1337227	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include heart surgery, heart tumor removal, and use of a pacemaker.

2.  Whether new and material evidence has been received to reopen service connection for a lung disorder, claimed as chronic obstructive pulmonary disease (COPD), to include use of a continuous positive airway pressure (CPAP) machine, and to include asbestos exposure.

3.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include anxiety with panic attacks.
	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1967 to November 1969.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied all issues currently on appeal.  The Veteran appealed the denials in this decision, and the matter is now before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The only relevant, nonduplicative document within the paperless system is an informal hearing presentation submitted by the Veteran's representative on his behalf.  The document has been considered as part of the present appeals.



FINDINGS OF FACT

1.  The Veteran did not sustain a disease or injury related to the heart in service, nor did a heart disorder become manifest within one year of separation from service.

2.  In a January 2007 decision, the RO denied service connection for a lung disorder, claimed as COPD, to include use of a CPAP machine, and to include asbestos exposure.  The Veteran did not file an appeal, and the decision became final.

3.  The evidence associated with the claims file subsequent to the January 2007 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding a lung disorder.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

4.  In a September 2007 decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file an appeal, and the decision became final.

5.  The evidence associated with the claims file subsequent to the September 2007 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding a diabetes mellitus.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

6.  In a July 2003 decision, the RO denied service connection for an acquired psychiatric disorder.  The Veteran did not file an appeal, and the decision became final.

7.  The evidence associated with the claims file subsequent to the July 2003 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding an acquired psychiatric disorder.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The January 2007 decision denying service connection for a lung disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  Evidence received since the January 2007 decision is not new and material to reopen a claim of service connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The September 2007 decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

5.  Evidence received since the September 2007 decision is not new and material to reopen a claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The July 2003 decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

7.  Evidence received since the July 2003 decision is not new and material to reopen a claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the RO provided a VCAA notice letters to the Veteran in February 2009, prior to the initial adjudications on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case in the February 2009 letter, the Veteran was provided with such notice, including the type of evidence necessary to establish a disability rating and effective dates.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such a letter was sent to the Veteran in February 2009, thus meeting the requirements of notice as related to Kent.  

Based on the foregoing, timely and adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist veterans in the development of their claim.  Under VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, VCAA provides that VA shall make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

In this case, records relating to the Veteran's service, post-service treatment, and records from the Social Security Administration have been obtained and associated with the claims file, including records of private and VA treatment.  In addition, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development the claims relating to service connection for a lung disorder, diabetes mellitus, or an acquired psychiatric disorder.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a March 2009 notice, it has been determined that some of the Veteran's VA treatment records - specifically those from January 1992 through November 1997 - cannot be located and are unavailable.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that all necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of these claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection for a Heart Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Cardiovascular-renal disease and endocarditis are both listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including cardiovascular-renal disease or endocarditis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In his January 2009 claim for service connection, the Veteran endorsed having had heart surgery, including the removal of a tumor, at a hospital in Kentucky in May 2008, and he contended to have been told that he had service-connected diseases.  However, the Veteran has not endorsed an in-service disease or injury referable to the heart, or that any such disorder developed within one year of separation. 

Service treatment records show that on separation examination in July 1969 the Veteran's heart was normal and in response to a report of medical history at separation, the Veteran affirmatively denied any chest pain.  Based on the foregoing, the Board finds that there was no in-service event, disease or injury referable to the claimed heart disorder, to include heart surgery, heart tumor removal, and use of a pacemaker.  A review of the remaining evidence shows that the Veteran's heart surgery and related claimed residuals are not otherwise related to service.

In February 1993, radiographic imaging showed the heart to be of normal size.  In May 1994, imaging showed that the heart was of normal size and in the normal configuration.

A private all-systems examination in May 2003 indicated that the Veteran had normal rate and rhythm of the heart, with no murmurs, clicks, or audible gallops.  There was no physical evidence of congestive heart failure.  A VA treatment record from August 2004 indicated a history of heart disease, hypertension controlled with medication, a remote history of chest "episodes" described as "muscle pressure," and "septum surgery" in 1993.

In March 2008 the Veteran reported a one week history of chest pain after a week of coughing secondary to influenza.  He stated the pain radiated down to his ribs and down his left arm, but that chest pain improved with walking.  A subsequent treatment note ruled out myocardial infarction and indicated that instead the pain was likely costochondritis. 

In May 2008, the Veteran underwent a coronary artery bypass graft at a University of Kentucky hospital.  In June 2008, the Veteran endorsed periods of dizzy spells followed by "passing out."  These symptoms were again reported in July 2008.  In his January 2009 claim of service connection, the Veteran stated that when his heart surgery was conducted in May 2008, one or more large tumors were also removed.

In September 2008 the Veteran had a pacemaker placed for treatment of sick sinus syndrome which was discovered while investigating the Veteran's ongoing episodes of syncope.  

Following his surgery, VA treatment records reflect ongoing cardiac rehabilitation therapy at a VA facility.

The Veteran is competent to report symptoms such as tightness in his chest, dizzy spells, and syncope as these are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has endorsed such symptoms, however, the record does not support a finding that cardiac symptomatology is related to service.  The record includes no evidence, lay or otherwise, which indicates that a current heart disorder was incurred in service, is related to service, or was manifest within one year of service.  The Board has reviewed all records, including statements submitted by the Veteran and his wife, but even these do not contend that such a connection is present.  Rather, the Veteran's primary contention appears to relate to his ability to afford past medical procedures - a contention which is of no probative value in considering the Veteran's claim of service connection.

Again, service connection of a disability requires (1) evidence of a current disability (and in this case such evidence is of record); (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Here, both the second and third fundamental criteria are not met.  Furthermore, even when considering the presumptive provisions of 38 C.F.R. § 3.303, service connection is not warranted.  Specifically, the Veteran does not contend, and the evidence does not show, that any cardiac disorder, to include cardiovascular-renal disease and endocarditis, was manifest within one year of separation from service.  Rather, the evidence shows that the Veteran first had cardiac symptoms and treatment in the early 1990s, more than 20 years after separation from service.  Thus service connection cannot be awarded on a presumptive basis.

Based on the foregoing, the Board finds that the Veteran's a heart disorder, to include claimed heart surgery, heart tumor removal, and use of a pacemaker, was incurred many years after service and is not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Claims to Reopen

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Reopening a Claim for Service Connection for a Lung Disorder, Claimed as COPD, to Include use of a CPAP Machine, and to Include as due to Asbestos Exposure

In a January 2007 decision, the RO denied a claim for service connection for a lung condition to include as due to asbestos exposure.  The RO based its denial on a finding that the evidence did not indicate that any such diagnosis had been clinically diagnosed.  The Veteran did not appeal from that decision and it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

At the time of the prior denial, the record included the Veteran's service treatment records showing that on separation examination in July 1969, his lungs were normal and the Veteran had denied any history of asthma, shortness of breath, or chest pain.  A chest x-ray showed minimal blunting of the right costophrenic angle and thickening of the pleura, just above the right costophrenic angle.  The radiology report indicated that these findings could represent an old disease, and that no other abnormality was seen.

Also of record was an August 1997 evaluation by a private examiner in which the Veteran complained of breathing problems and endorsed employment-related asbestos exposure.  The private examiner diagnosed a "restrictive lung condition, probably due to chronic dust exposure and asbestos exposure."

An October 1997 pulmonary functioning report, with radiographic imaging revealed no evidence of effusions, several calcified nodules bilaterally consistent with old granulomatous disease, and no infiltrates or masses.

In June 1998 the Veteran endorsed a 20 month history of cough and in November 1998 the Veteran presented with chronic cough and a workup for GERD was done.  No source of the reported chronic cough could be found and the cough was diagnosed without identifying its etiology.

Also of record was a December 1999 statement in which the Veteran indicated that that he had begun having problems "about 5 years ago," and that he had worked for 26 years doing drywall construction.  He believed that his current breathing disorders were related to asbestos and dust exposure during his civilian career.

On VA consultation in August 2004, the Veteran endorsed a history of "respiratory disease/COPD OSA (C-PAP)," with a history of smoking that ended 35 years prior.  Nonetheless, a lung study revealed that the lungs were normal.

Additionally, there was evidence of CPAP machine use, and a provisional diagnosis of sleep apnea.  It was unclear if the Veteran's use of his CPAP machine was effective, as the record included numerous reports of day-time sleepiness, even after use of the device began.

Though the Veteran endorsed a history of COPD and exposure to asbestos, the evidence showed that his lungs were essentially normal.  Accordingly the claim was denied for lack of a current diagnosis.

Since the January 2007 denial, VA has received several statements from the Veteran and his wife continuing to endorse a lung disorder as due to post-service asbestos exposure.  In his January 2009 claim to reopen, the Veteran again stated that he had had COPD, however he stated the condition had existed for only four years.  In March 2009, the Veteran stated that he had a pending legal claim against a former employer with regard to asbestos exposure.  The evidence also reflects a pending legal claim against a former employer referable to a workplace back injury.

Several volumes worth of VA treatment records and records from the Social Security Administration (SSA) were added to the claims file.  These records, however, are not new and material as none of the newly added records tends to support the missing element of the Veteran's claim - a currently diagnosed lung disorder.

For example, a November 1992 VA record indicates that the Veteran had "bad cough" for the preceding one month, however a February 1993 record of treatment showed that both lungs were fully expanded and clear.  In an April 2010 VA treatment record the Veteran endorsed persistent cough, worse in damp and cold environments.  The Veteran stated that symptoms began after doing drywall work at a school "many years ago."

On VA examination in April 2011 the Veteran endorsed a history of dry hacking cough.  The Veteran denied a history of COPD, but endorsed exposure to asbestos during his civilian career as a carpenter after service.  On VA examination, radiographic imaging showed no evidence of obstructive airway disease, and no evidence of restrictive airway disease.  The examiner's conclusion was that there was no identifiable diagnosis associated with a claimed lung disorder.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Even when presuming the credibility of the newly associated evidence, the Board finds that none is new and material to reopen the Veteran's claim.  The Board notes that other than the Veteran's repetitive lay statements seeking entitlement to service connection, the newly added evidence merely confirms the facts previously established - including that the Veteran does not have a current lung disorder.  

To the limited extent that the claims file indicates the Veteran uses a CPAP machine for an asthma disorder referable to sleep apnea, this evidence was previously of record and thus is duplicative.  With regard to additional evidence referencing the Veteran's exposure to asbestos, contentions of such exposure were previously of record, and furthermore post-service exposure to asbestos does not tend to establish a previously unestablished element of the Veteran's previous claim.

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for a lung disorder, to include COPD, use of a CPAP machine, or exposure to asbestos.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Reopening of a Claim for Service Connection for Diabetes Mellitus

In a September 2007 decision, the RO denied a claim of service connection for diabetes mellitus based a lack of evidence showing any in-service incurrence, or a relationship to service and a lack of evidence showing in-service onset or onset during the presumptive period after service.  The Veteran did not appeal from the denial and the decision became final.

At the time of the prior final denial, service treatment records showed no complaints or symptomatology referable to diabetes mellitus during service, and on separation examination in July 1969, no such symptoms were found and the Veteran affirmatively denied any history of sugar or albumin in his urine. 

The evidence also indicated that the Veteran had been diagnosed with diabetes mellitus and a VA treatment record from July 2004 indicated that the he was participating in diabetes mellitus education.  

The Veteran's service personnel records had been obtained in order to determine whether the Veteran had service in Vietnam.  The records indicated a period of overseas service, however such service was in Germany, and thus the presumptive provisions of 38 C.F.R. § 3.307(a) - relating to exposure to herbicide agents - is not applicable.  In March 2007 VA had informed the Veteran of the need to submit evidence that he was in Vietnam between 1962 and 1975; however, the Veteran submitted no such evidence.

Since the time of the prior final decision, evidence added to the claims file includes records of VA and private treatment, SSA records of treatment and adjudication of a claim for SSA benefits, and statements from the Veteran.  A careful review of these records, however, reveals that none relate to a previously unsubstantiated element of the Veteran's claim.  Specifically, none of the records added since the prior final denial tend to indicate in-service onset of diabetes mellitus, onset of diabetes mellitus within one year of separation from service, or exposure to herbicides during service.

Based on the foregoing, even when the presuming the credibility of the newly submitted documents, the Board finds that new and material evidence has not been added to reopen a claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Reopening of a Claim for Service Connection for an Acquired Psychiatric Disorder, to Include an Anxiety with Panic Attacks

In a decision of July 2003, the RO denied entitlement to service connection for a nervous condition to include anxiety and panic attacks.  The Veteran did not appeal from the denial of service connection in that decision, and it became final.  At the time of the denial, the claims file included the Veteran's service treatment records which showed that in January 1968, the Veteran reported a history of fainting spells wherein he first becomes dizzy, and then loses consciousness.  The Veteran reported that this had happened five times, though he stated that it was due to nervousness.  A followup notation indicated that the Veteran seemed "agitated and anxious."  On separation examination in July 1969, the Veteran was psychiatrically normal.  A VA treatment record from August 2001 showed that the Veteran was diagnosed with depression with anxiety and a March 2003 letter to VA indicated that the Veteran had had problems since discharge "with nerves" and "flash backs."

The RO denied the Veteran's claim for lack of evidence showing either that "nervousness" became chronic in service, or that the current diagnosis was related to service.

Generally, a claim for service connection for one mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case, and considering whether new and material evidence has been submitted to reopen the claim, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Since the prior final denial in July 2003, additional evidence has been added to the claims file including records of VA and private treatment, SSA records, and statements from the Veteran and his wife.  

Newly added statements from the Veteran and his wife include a February 2007 letter in which the Veteran said that while stationed at Fort Knox, the "Red Cross got me out for a short period of time because of my nerves."  This evidence is merely duplicative of evidence previously before VA indicating an in-service history of "nervousness."  As such, it does not tend to prove any previously unestablished element of the Veteran's claim.

Treatment records indicate that in a May 2005 all systems examination at a private facility, the Veteran endorsed a history of depression, but without describing a point of onset or underlying causation.  Additional VA treatment records, such as in December 2005 and April 2010, verify a history of diagnoses for depression and anxiety.  However, at the time of the prior denial, the existence of a current mental health diagnosis had already been established.  Thus, such evidence, while new, is not material to a previously unestablished element of the Veteran's claim 

The Veteran submitted internet-based articles in June 2010 entitled "So You Feel That Way Too," and "How to Become More of an Optimist."  These articles relate generally to mental health issues, but do not specifically relate to the Veteran, the Veteran's specific history of mental illness, or even a closely analogous, if generic, history of mental illness.  Accordingly, they provide no value to establishing a previously unestablished portion of the Veteran's claim for service connection.

Based on the foregoing, even when the presuming the credibility of the newly submitted documents, the Board finds that new and material evidence has not been added to reopen a claim of service connection for an acquired psychiatric disorder, to include an anxiety with panic attacks.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a heart disorder, to include heart surgery, heart tumor removal, and use of a pacemaker, is denied.

The appeal to reopen service connection for a lung disorder, claimed as COPD, to include use of a CPAP machine, and to include asbestos exposure, is denied.

The appeal to reopen service connection for diabetes mellitus is denied.

The appeal to reopen service connection for an acquired psychiatric disorder, to include anxiety with panic attacks, is denied.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


